Exhibit 10.2




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 27 day of March,
2020, by and between Lumos Pharma, Inc. (the “Company”), and Dr. John McKew
(“Executive”) (collectively, the “Parties”, each a “Party”).


WHEREAS, the Company wishes to employ and/or continue to employ Executive and to
assure itself of Executive’s services on the terms set forth herein;


WHEREAS, Executive wishes to be employed by the Company on the terms set forth
herein; and


WHEREAS, the Parties intend for this Agreement to set forth all of the terms and
conditions of Executive’s employment with the Company, and to supersede and
replace all prior agreements, arrangements, representations or understandings
between the Parties regarding Executive’s employment with the Company.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:


1.EMPLOYMENT. The Company will employ Executive and Executive shall serve the
Company in the capacity of Chief Scientific Officer and Chief Operating Officer
(“CSO and COO”).


2.DUTIES. Executive shall render exclusive, full-time services to the Company.
Executive shall report to the Chief Executive Officer (“CEO”) in Executive’s
role. Executive shall perform services under this Agreement primarily at a
remote location in Boyds, MD, and from time to time at such other locations as
may be necessary or as otherwise reasonably requested by the Company. Subject to
the terms of this Agreement, Executive’s responsibilities, working conditions
and duties may be changed, expanded or eliminated at the sole discretion of the
CEO. Executive shall devote Executive’s best efforts and full business time,
skill and attention to performance of Executive’s duties on behalf of the
Company; provided, however, that Executive may engage in civic and
not-for-profit activities (e.g. charitable and industry association activities)
as long as such activities do not materially interfere with Executive’s
obligations hereunder. During Executive’s employment with the Company, Executive
agrees not to engage in any business or for-profit activities outside the
Company, including serving on any advisory boards or boards of directors of
for-profit entities, except with the prior written approval of the CEO, which
approval may be rescinded at any time in the CEO’s sole discretion, provided
that in the event of such rescission Executive shall be permitted reasonable
time for orderly withdrawal from any board with respect to which such consent
has been rescinded. Notwithstanding the foregoing, the Executive may participate
in special emphasis panels, SBIR advisory panels and similar activities,
provided, however, that the Executive informs the CEO of such activities. The
Company hereby consents to Executive’s continuing service as an Adjunct
Associate Professor at Boston University School of Medicine. By signing this
Agreement, Executive represents that, to the best of Executive’s knowledge,
Executive is not subject to any other contract or duty that would interfere in
any way with Executive’s employment with the Company or performance of
employment duties hereunder.


3.
POLICIES AND PROCEDURES. Executive shall be subject to and will comply with the
policies and procedures of the Company, as they may be modified, expanded or
eliminated from time to time at the Company’s sole discretion, except to the
extent any such policy or procedure specifically conflicts with the express
terms of this Agreement (in which case, this Agreement shall control).



4.BASE SALARY. For services rendered hereunder, Executive shall receive a base
salary at the rate of $460,000 per year (“Base Salary”), paid periodically in
accordance with ordinary Company payroll
practices, subject to applicable payroll withholdings and deductions.
Executive’s Base Salary shall also be subject to annual reviews and periodic
adjustment; provided that Executive’s Base Salary may not be decreased without
Executive’s express written consent except in connection with an
across-the-board reduction proportionally affecting





--------------------------------------------------------------------------------

Exhibit 10.2


all senior executives of the Company.


5.BONUS. Executive will be eligible to receive an annual performance bonus
(“Bonus”), with a target level at 45% of Executive’s Base Salary (the “Bonus
Target”), with the annual amount of such Bonus to be determined in the sole
discretion of the Company’s Board of Directors (the “Board”) or by its
Compensation Committee (under authority delegated by the Board), based upon a
review of both Executive's individual performance and the Company’s performance
(both of which may include, but are not limited to, achievement of certain
milestones or performance objectives, if any, established by the Board or the
Compensation Committee (the “Bonus Plan”)). The Board or the Compensation
Committee, in their sole discretion, shall determine the extent to which
Executive has achieved any performance targets or other terms and conditions
applicable to the Bonus; the amount of the Bonus (if any); and whether and to
what extent a Bonus may be paid with respect to any year during which
Executive's employment terminates, subject to the terms and conditions of this
Agreement. Bonuses are not earned until they are approved in writing by the
Board or Compensation Committee. Any Bonuses earned shall be paid subject to
applicable employment taxes, withholding and deductions. Except as otherwise
expressly provided in this Agreement or in the Bonus Plan, Executive must remain
continuously employed with the Company through the date a Bonus is approved in
order to be eligible to receive such Bonus.


6.STOCK OPTIONS. In consideration for entering into this Agreement, Executive
shall be granted 65,000 shares of Company common stock, and 13,000 Restricted
Stock Units (collectively the “Equity Awards”), subject to the vesting schedule
and all other terms, conditions and limitations applicable to such options and
Restricted Stock Units as set forth in the Company’s 2009 Equity Incentive Plan
as it may be amended from time to time (the “Equity Plan”) and in Stock Award
Agreements (as defined in the Equity Plan) approved by the Board and entered
into by Executive. Executive may receive additional equity grants from time to
time, in the sole discretion of the Board or a designated committee thereof.


7.OTHER BENEFITS. While employed by the Company pursuant to this Agreement,
Executive shall be entitled to the following benefits:


(a)Executive Benefits. The Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on the same terms and
conditions in effect from time to time, including, without limitation,
participation in pension and profit sharing plans, the Company’s 401(k) plan,
group insurance policies and plans (including medical, health, vision, and
disability insurance policies and plans, and the like) which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter, discontinue and/or amend its benefit plans and programs from time to
time in its sole discretion.


(b)Expense Reimbursement. The Executive shall receive, upon presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policies and procedures in effect from time to time.


(c)Paid Time Off. Executive will accrue thirty (30) days of paid time off
(“PTO”) each full year, accrued in bi-weekly increments (on the Company’s
regular payroll schedule), subject to Executive’s continuing service. Unused PTO
will carry over from year to year; provided, however, that Executive shall not
be entitled to “carry over” more than 1.5 times the Executive’s annual PTO
accrual amount. Executive’s accrued PTO shall not exceed 360 hours (“PTO Cap”).
Upon termination of employment for any reason, Executive shall be paid out (at
Executive’s last rate of pay) for Executive’s then accrued unused PTO amount, up
to a maximum of PTO Cap, less applicable payroll deductions and withholdings.
Except as provided herein, Executive’s PTO rights shall be governed by the
Company’s PTO policy and applicable
law, as in effect from time to time; provided, however, that in the event of a
conflict between this Agreement and the Company’s governing PTO policy, this
Agreement will control.


8.
CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.



(a)Proprietary Information. Executive agrees to execute and abide by the
Company’s Proprietary





--------------------------------------------------------------------------------

Exhibit 10.2


Information, Inventions, Non-Competition and Non-Solicitation Agreement (the
“Proprietary Information Agreement”), attached hereto as Exhibit A.


(b)Exclusive Property. Executive agrees that all Company-related business
procured by Executive, and all Company-related business opportunities and plans
made known to Executive while employed by the Company, are and shall remain the
permanent and exclusive property of the Company.


9.
TERMINATION OF EMPLOYMENT.



(a)At-Will Status. The Company and Executive understand and agree that this
employment relationship is at-will. Accordingly, there are no promises or
representations concerning the duration of Executive’s employment relationship,
and it may be terminated by either Executive or the Company at any time, with or
without Cause or Good Reason (as defined herein), and with or without advance
notice. Executive’s at-will status cannot be altered except in an express
written agreement signed by Executive and the Company with the specific approval
of the Company’s Board.


(b)Termination Due to Death or Disability. Subject to applicable state or
federal law, Executive’s employment with the Company will automatically
terminate upon Executive’s death or a physical or mental disability or condition
which renders Executive unable to perform the essential functions of Executive’s
position (with or without accommodation) for more than six (6) months in any
twelve (12) month period, or for more than four (4) consecutive months. This
provision shall be interpreted and construed in accordance with the federal
Americans with Disabilities Act of 1990 and all other applicable laws.


(c)Resignation by Executive. Executive may resign from the Company with or
without Good Reason. The Company requests that Executive provide at least three
(3) weeks’ advance written notice of a termination without Good Reason to allow
for an orderly transition. The Company may accelerate the date Executive’s
resignation is to become effective, in its sole discretion. In the event the
Company accelerates the resignation effective date, Executive will be paid Base
Salary severance through the originally tendered resignation date, provided that
in no such event will Executive be entitled to receive more than three (3)
months of Base Salary severance beyond the accelerated resignation date.


(d)Definition of Cause. For purposes of this Agreement, “Cause” for the Company
to terminate Executive shall mean: (i) Executive’s incompetence or failure or
refusal to perform satisfactorily any duties reasonably required of Executive by
the Company (other than by reason of Disability), which failure continues for
fifteen (15) days after Executive receives specific written notice to cure; (ii)
Executive’s conviction or plea of guilty or nolo contendere to any felony or to
any other crime involving dishonesty or moral turpitude; (iii) any act or
omission which constitutes a material breach of this Agreement, the Proprietary
Information Agreement, the Company’s policies, or Executive’s fiduciary duty to
the Company; (iv) any act or omission in connection with Executive’s employment
with the Company, which involves material personal dishonesty by Executive or
demonstrates a willful or continuing disregard for the best interests of the
Company; or (v) Executive’s engaging in dishonorable or disruptive behavior,
practices or acts which cause, or could be reasonably expected to cause,
material harm or bring disrepute to the Company.


(e)Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following without Executive’s prior written
consent: (i) a reduction in Executive’s
Base Salary or benefits that materially diminishes the aggregate value of
Executive’s compensation and benefits, unless a reduction is made in connection
with an across-the-board reduction of all executives’ base salaries and/or
employee benefits by a percentage less than 20% and at least equal to the
percentage by which Executive’s Base Salary or employee benefits are reduced;
(ii) in the event of such an across-the- board reduction and a subsequent
across-the-board restoration of all or any portion of the reduced Base Salary or
benefits, then a failure to restore Executive’s Base Salary or benefits in at
least a proportional manner; (iii) a material reduction of Executive’s Bonus
Target level; (iv) a material reduction in Executive’s duties, authority or
responsibilities taken as a whole excluding any change in Executive’s duties,
authority or responsibilities which result solely from being reduced by one
organizational level due to the Company being acquired by or made part of a
larger entity; or (v) a relocation of





--------------------------------------------------------------------------------

Exhibit 10.2


Executive’s principal place of employment that would result in an increase in
Executive’s one-way commute by more than 30 miles. Notwithstanding the
foregoing, “Good Reason” for Executive to resign shall not exist unless: (x)
Executive provides the Company with specific written notice of the existence of
the condition giving rise to Good Reason within ninety (90) days after its
initial occurrence; (y) the Company fails to remedy such condition within thirty
(30) days after its receipt of such written notice; and (z) Executive resigns
within sixty (60) days after the cure period has lapsed.


(f)Final Pay upon Termination for Any Reason. Except as otherwise provided by
this Agreement and/or required by law, upon termination of Executive’s
employment for any reason, the Company’s obligation to make payments hereunder
shall cease, except that the Company shall pay all amounts due and payable for
Executive’s services through Executive’s last day of employment (the “Separation
Date”), including all accrued unpaid Base Salary and Bonus compensation earned
through Separation Date, any benefits accrued prior to the Separation Date, all
accrued but unused vacation as of the Separation Date, and any reimbursable
business expenses incurred but not reimbursed as of the Separation Date.


(g)
Severance Benefits upon a Covered Termination (No Change in Control).



(i)Severance Benefits. If Executive’s employment is terminated by the Company
without Cause or as a result of Executive’s resignation for Good Reason (each a
“Covered Termination”), Executive shall be eligible to receive the following
severance benefits: (1) payment of an amount equal to twelve (12) months of
Executive’s Base Salary in effect immediately prior to the Separation Date, less
applicable payroll tax withholdings and deductions (the “Severance”); (2) twelve
(12) months of accelerated vesting of Executive’s Equity Awards (so that
Executive becomes vested in the portion of the Equity Awards that would have
become vested if Executive remained employed for 365 days after the Separation
Date). (For the avoidance of doubt, to the extent that any performance criteria
under any Equity Award has not been satisfied as of the Separation Date, such
Equity Award shall terminate as of the Separation Date and shall not be subject
to the foregoing accelerated vesting benefit.); and (3) a twelve (12) month
extension of the exercise period applicable to the Equity Awards so that
Executive has 365 days after the Separation Date to exercise any vested Equity
Awards (including, for avoidance of doubt, any portion of such awards that
became vested as a result of the foregoing accelerated vesting benefit) (the
“Extended Exercise Period”). The foregoing Extended Exercise Period benefit may
convert Equity Awards that were incentive stock options into non-statutory stock
options. Executive should consult with an independent tax advisor for additional
guidance. Except for the foregoing accelerated vesting and Extended Exercise
Period benefits, all existing terms and conditions applicable to the Equity
Awards shall remain in full force and effect. In addition, provided Executive
timely elects to continue Executive’s group health insurance coverage after the
Separation Date pursuant to the federal COBRA law or, if applicable, state
insurance laws (collectively, “COBRA”), and the terms of the governing health
insurance policies, the Company will reimburse the monthly COBRA health
insurance premiums (the “COBRA Payments”) Executive pays to continue Executive’s
health insurance coverage (including dependent coverage) for twelve (12) months
after the Separation Date or until such earlier date as Executive either becomes
eligible for group health insurance coverage through a new employer or ceases to
be eligible for COBRA coverage (the “COBRA Payment Period”). Executive must
submit to the Company appropriate documentation of


the foregoing health insurance payments, within sixty (60) days of making such
payments, in order to be reimbursed. Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that it cannot pay the COBRA
Payments without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), at the end
of each remaining month of the COBRA Payment Period, the Company shall pay
Executive directly a taxable monthly amount which, after taxes, equals the COBRA
Payment amount the Company would have otherwise paid to Executive (assuming a
35% tax rate). Executive agrees to promptly notify the Company in writing if
Executive becomes eligible for group health insurance coverage through a new
employer before the end of the specified reimbursement period. For sake of
reference, all severance benefits provided in entire subsection 9(g)(i) shall be
referred to collectively as the “Severance Benefits.”


(ii)Preconditions. As a precondition to receiving any Severance Benefits,
Executive must (1) remain in compliance with all continuing obligations
Executive owes to the Company, including those set forth





--------------------------------------------------------------------------------

Exhibit 10.2


under Executive’s Proprietary Information Agreement, and (2) within twenty-one
(21) days after the Separation Date, Executive must sign and return to the
Company, a separation agreement and release of claims in substantially the form
attached hereto as Exhibit B (the “Release”) and allow the Release to become
fully-effective and non-revocable by its terms. The Severance will be paid [in
the form of continuing salary installment payments, paid on the Company’s
ordinary payroll schedule starting immediately after the Separation Date;
provided, however, that any payments that would be paid prior to the date the
Release becomes fully effective and non-revocable (the “Effective Date”), shall
be delayed and paid in full on the first payroll date after the Effective Date
(For avoidance of doubt, no Severance Benefits will be paid under any
circumstances if the foregoing preconditions are not satisfied, or if
Executive’s employment ends because of a resignation without Good Reason, a
termination for Cause, or as a result of Executive’s death or Disability.)


10.
CHANGE IN CONTROL BENEFITS.



(a)Change in Control Termination. If Executive’s employment with the Company is
terminated by the Company without Cause (but not due to Executive’s death or
Disability) or Executive resigns for Good Reason, and such termination or
resignation occurs within one (1) month before, or within thirteen (13) months
after a Change in Control (defined below) (each a “CIC Termination”), Executive
shall be eligible to receive the following enhanced severance package (in lieu
of the Severance Benefits described above): (i) payment of eighteen (18) months
of Executive’s Base Salary as in effect immediately prior to the Separation
Date, less applicable withholdings and deductions; (ii) payment of a bonus in an
amount equal to 1.5 times the most recently paid Bonus as described in Section 5
above multiplied by 1.5, less applicable withholdings and deductions (the
payments under clauses (i) and (ii) referred to as the “CIC Cash Severance”);
and (iii) accelerated vesting of Executive’s Equity Awards so that Executive
becomes one hundred percent (100%) vested in all such Equity Awards; and (iv) a
twenty-four (24) month extension of the exercise period applicable to the Equity
Awards so that Executive has 730 days after the Separation Date to exercise any
vested Equity Awards (including, for avoidance of doubt, any portion of such
awards that became vested as a result of the foregoing accelerated vesting
benefit) (the “Extended Exercise Period”). The foregoing Extended Exercise
Period benefit may convert Equity Awards that were incentive stock options into
non-statutory stock options. Executive should consult with an independent tax
advisor for additional guidance. Except for the foregoing accelerated vesting
and Extended Exercise Period benefits, all existing terms and conditions
applicable to the Equity Awards shall remain in full force and effect. In
addition, provided Executive timely elects to continue Executive’s group health
insurance coverage after the Separation Date pursuant to COBRA, and the terms of
the governing health insurance policies, the Company will reimburse all monthly
COBRA health insurance premiums the Executive pays to continue Executive’s
health insurance coverage (including dependent coverage) for eighteen (18)
months after the Separation Date or until such earlier date as Executive either
becomes eligible for group health insurance coverage through a new employer or
Executive ceases to be eligible for COBRA coverage. These CIC severance benefits
shall be paid subject to the same preconditions and on the same terms and
conditions applicable to the Severance Benefits; provided, however, that the CIC
Cash Severance shall be paid on a quarterly basis with the first payment
starting within ten (10) business days of the Effective Date of the Release
required under Section 9(g)(ii) (Preconditions). For purposes of this provisions
only and notwithstanding any other provisions of this Agreement to the contrary,
in the event a resignation without Good Reason as described in Section 9(e)
above , the Company may elect to accelerate Executive’s designated resignation
effective date, and Executive shall not be entitled to any additional pay in
lieu of notice.


(b)Definition of Change in Control. For purposes of this Agreement, “Change in
Control” has the definition set forth in the Equity Plan.


11.
CODE SECTION 409A COMPLIANCE. Notwithstanding anything set forth in this
Agreement to the contrary, any payments and benefits provided pursuant to this
Agreement which constitute “deferred compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A shall not commence until
Executive has incurred a “separation from service” (as such term is defined in
the Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.



For the avoidance of doubt, it is intended that the payments and benefits set
forth in this Agreement satisfy, to the





--------------------------------------------------------------------------------

Exhibit 10.2


greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9) and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed in a manner that
complies with Section 409A and incorporates by reference all required
definitions and payment terms. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement
(whether severance payments, reimbursements or otherwise) shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if the Company (or, if applicable, the successor entity thereto)
determines that any payments upon Executive’s Separation From Service set forth
herein and/or under any other agreement with the Company constitute “deferred
compensation” under Section 409A and Executive is, on Executive’s Separation
From Service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely, to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments upon Executive’s
Separation From Service shall be delayed until the earlier to occur of: (a) the
date that is six months and one day after Executive’s Separation From Service or
(b) the date of Executive’s death (such applicable date, the “Specified Employee
Initial Payment Date”). On the Specified Employee Initial Payment Date, the
Company (or the successor entity thereto, as applicable) shall (A) pay to
Executive a lump sum amount equal to the sum of the payments upon Executive’s
Separation From Service that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the severance benefits had not been so delayed pursuant to this section and (B)
commence paying the balance of the severance benefits in accordance with the
applicable payment schedules set forth in this Agreement.


None of the severance benefits under this Agreement will commence or otherwise
be delivered prior to the effective date of the Release. If the period of time
Executive has to execute the Release “crosses over” two
(2) calendar years, the Release will be deemed to have been executed on the
twenty-first (21st) day after the Separation Date. Except to the minimum extent
that payments must be delayed because Executive is a “specified employee” (as
described above) or until the effectiveness of the Release, all amounts will be
paid as soon as practicable in accordance with the Company’s normal payroll
practices and no interest will be due on any amounts so deferred.


12.BETTER AFTER-TAX PROVISION. If any payment or benefit that Executive will or
may receive from the Company or otherwise (a “280G Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then any such 280G Payment will be equal to
the Reduced Amount. The “Reduced Amount” will be either (x) the largest portion
of the 280G Payment that would result in no portion of the 280G Payment (after
reduction) being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the 280G Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the 280G Payment may be subject to
the Excise Tax. If a reduction in a 280G Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for Executive.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).


Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the 280G Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification will preserve to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C) as a third priority, 280G Payments that are “deferred





--------------------------------------------------------------------------------

Exhibit 10.2


compensation” within the meaning of Section 409A of the Code will be reduced (or
eliminated) before 280G Payments that are not “deferred compensation” within the
meaning of Section 409A of the Code.


If Section 280G of the Code is not applicable by law to Executive, the Company
will determine whether any similar law in Executive’s jurisdiction applies and
should be taken into account.


The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change in Control will
make all determinations required to be made under this Section. If the firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company will appoint a
nationally recognized independent professional firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The Company will use
commercially reasonable efforts to cause the firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to the Company and Executive within thirty (30)
calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.


If Executive receives a 280G Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the 280G Payment is
subject to the Excise Tax, Executive will promptly return to the Company a
sufficient amount of the 280G Payment (after reduction pursuant to clause (x) of
the first paragraph of this Section) so that no portion of the remaining 280G
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) of the first paragraph of this
Section, Executive will have no obligation to return any portion of the 280G
Payment pursuant to the preceding sentence.


13.
MISCELLANEOUS.



(a)Taxes. Executive shall be responsible for the payment of any taxes due on any
and all compensation, stock option, or benefit provided by the Company pursuant
to this Agreement which are not withheld by the Company. Executive agrees to
indemnify and hold harmless the Company from any and all claims or penalties
asserted against the Company arising from Executive’s failure to pay taxes due
on any compensation, stock option, or benefit provided by the Company pursuant
to this Agreement. Executive expressly acknowledges that the Company has not
made any representation about the tax consequences of any consideration provided
by the Company to Executive pursuant to this Agreement.


(b)Modification/Waiver. This Agreement may not be amended, modified, superseded,
canceled, renewed or expanded, or any terms or covenants hereof waived, except
by a writing executed by each of the Parties or, in the case of a waiver, by the
Party waiving compliance. Failure of any Party at any time to require
performance of any provision hereof shall in no manner affect his, her or its
right at a later time to enforce such provision. No waiver by a Party of a
breach of this Agreement shall be deemed to be or construed as a waiver of any
other breach of any term or condition contained in the Agreement.


(c)Successors and Assigns. This Agreement may be assigned by the Company to an
affiliated entity or to any successor or assignee of the Company with or without
Executive’s consent. This Agreement shall not be assignable by Executive.


(d)Notices. All notices to be given hereunder shall be in writing and shall be
deemed to have been duly given on: the date personally or hand delivered; one
(1) day after being sent by internationally- recognized overnight delivery
courier; and three (3) days after being sent by certified mail, return receipt
requested. Notices mailed to Executive shall be sent to Executive’s last home
address as reflected in the Company’s personnel records. Executive promptly
shall notify Company of any change in Executive’s address. Notices to be issued
to the Company shall be directed to the CEO and shall be mailed to the Company’s
headquarters.


(e)Dispute Resolution. To aid in the rapid and economical resolution of any
disputes that may arise in





--------------------------------------------------------------------------------

Exhibit 10.2


the course of Executive’s employment relationship, the Parties agree that any
and all disputes, claims, or demands arising from or relating to the terms of
this Agreement (including but not limited to the Proprietary Information
Agreement incorporated by reference herein), Executive’s employment relationship
with the Company, or the termination of that relationship (including statutory
claims), shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in Austin, Texas conducted before a single
neutral arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS Arbitration Rules and Procedures for Employment Disputes
(available at http://www.jamsadr.com/rules-employment-arbitration/) and subject
to JAMS’ Policy on Employment Arbitration Minimum Standards of Procedural
Fairness. The Parties acknowledge that by agreeing to this arbitration
procedure, they waive the right to resolve any such dispute, claim or demand
through a trial by jury or judge or by administrative proceeding. Executive will
have the right to be represented by legal counsel at any arbitration proceeding,
at Executive’s expense. The arbitrator shall: (a) have authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based; and (c) have authority to, in the arbitrator’s discretion, award
recovery of attorneys’ fees and costs to the prevailing party. The Company shall
pay all JAMS’ arbitration fees. Nothing in this Agreement is intended to prevent
either Party from obtaining injunctive relief in a court of applicable
jurisdiction to prevent irreparable harm pending the conclusion of any
arbitration; or from enforcing any arbitration award in a court of applicable
jurisdiction.


(f)Entire Agreement. This Agreement, together with the Exhibits, sets forth the
complete and exclusive agreement and understanding of the Parties with regard to
the subject matter hereof, and supersedes any and all prior or contemporaneous
agreements, promises, representations, or communications, written or oral,
pertaining to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement, and the
invalid or unenforceable provision shall be modified to render it valid and
enforceable consistent with the intent of the parties insofar as possible under
applicable law. For purposes of construing this Agreement, any ambiguities shall
not be construed against any party as the drafter. This Agreement may be
executed in counterparts, which shall be deemed to be part of one original, and
facsimile signatures, signatures transmitted by .PDF, as well as electronic
signatures, shall be equivalent to original signatures. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Iowa, without regard to conflict of laws principles.


IN WITNESS WHEREOF, the Parties have each duly executed this Agreement as of the
date written above to indicate their understanding and acceptance of all of the
above-stated terms and conditions.


Lumos Pharma Inc.


By:    _/s/ Brad Powers_________________________


Its:    _General Counsel________________________




Executive


__/s/ John C. McKew__________________________







--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT A


EMPLOYEE PROPRIETARY INFORMATION AGREEMENT EMPLOYEE PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT
This Employee Proprietary Information, Inventions, Non-competition, and
Non-solicitation Agreement (this “Agreement”) is made in consideration for my
employment or continued employment by Lumos Pharma, Inc. or any of its
subsidiaries (the “Company”), and the compensation now and hereafter paid to me.
I hereby agree as follows:


1.NONDISCLOSURE.


1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.


1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, “Proprietary
Information” includes (a) tangible and intangible information relating to
antibodies and other biological materials, cell lines, samples of assay
components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, formulations,
products, processes, know-how, designs, formulas, methods, developmental or
experimental work, clinical data, improvements, discoveries, plans for research,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Company; (b) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); (c) information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (d) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.


1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.


1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any third party, including but not
limited to any former employer or any other person or entity to whom I
A-1







--------------------------------------------------------------------------------

Exhibit 10.2


have an obligation of confidentiality, and I will not bring onto the premises of
the Company any unpublished documents or any property belonging to any third
party, including but not limited to any former employer or any other person or
entity to whom I have an obligation of confidentiality unless consented to in
writing by that third party. I will use in the performance of my duties only
information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided,
obtained, or developed by or for the Company.


2.
ASSIGNMENT OF INVENTIONS.



2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.


2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party (ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.


2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”


2.4    Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
demonstrably anticipated business, research or development, nor resulted from
work performed by me for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.


2.5    Obligation to Keep Company Informed. During the period of my employment
with the Company, I will promptly disclose to the Company fully and in writing
all Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others; and all patent applications filed by me or on my behalf. At
the time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions





--------------------------------------------------------------------------------

Exhibit 10.2


Law.


2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.


2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
at the Company and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).


2.8    Enforcement of Proprietary Rights.


(i)Obligation to Assist. I will assist the Company in every proper way to
obtain, and from time to time enforce, United States and foreign Proprietary
Rights relating to Company Inventions in any and all countries. To that end I
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for time actually spent by me at the
Company’s request on such assistance.


(ii)Appointment of Attorney in Fact. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.


3.NO CONFLICTS, NON-SOLICITATION, AND NON-INTERFERENCE. I acknowledge that
during my employment I will have access to and knowledge of Proprietary
Information. To protect the Company’s Proprietary Information, I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company or the interests of the Company. For the
period of my employment by the Company and continuing until one year after my
last day of employment with the Company, I will not: (a) directly or indirectly
induce any employee of the Company to terminate or reduce his or her
relationship with the Company; (b) solicit the business of any Client or
Customer of the Company (other than on behalf of the Company) for any
competitive purpose; or (c) induce any supplier, vendor, consultant or
independent contractor of the Company to terminate or reduce his, her or its
relationship with the Company. I agree that for purposes of this Agreement, a
“Client or Customer” is any person or entity with whom or which, at any time
during the two year period prior to my last day of employment with the Company,
(i) I had direct dealings; (ii) an individual whom I supervised had direct
dealings; or (iii) about whom or which I obtained confidential information. If
any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


4.COVENANT NOT TO COMPETE. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. To protect the Company’s
Proprietary Information, I agree that during my employment with the Company,
whether full-time or part-time, and for a period of one year after my last day
of employment with the Company, I will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, entity, corporation or business
that engages in a “Restricted Business” in a





--------------------------------------------------------------------------------

Exhibit 10.2


“Restricted Territory” (as defined below). It is agreed that ownership of (i) no
more than one percent (1%) of the outstanding voting stock of a publicly traded
corporation, or (ii) any stock I presently own shall not constitute a violation
of this provision.


4.1    Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of the Company’s Proprietary Information as defined
in paragraph
1.2 herein, that through my employment I shall receive adequate consideration
for any loss of opportunity associated with the provisions herein, and that
these provisions provide a reasonable way of protecting the Company’s business
value, some of which will be imparted to me in the ordinary course of my
employment with the Company. If any restriction set forth in this paragraph 4 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.


4.2    As used herein, the terms:


(i)“Restricted Business” shall mean a business that is engaged in or is
preparing to engage in any of the areas that the Company is actively pursuing,
including but not limited to research, development and/or commercialization of
(1) one or more products for the treatment of any rare disease based upon the
Company’s LUM-201 technology platform; (2) one or more products for the
treatment of any rare disease utilizing growth hormone, recombinant growth
hormone, or any isoforms, analogs or secretagogues thereof; (3) vaccines against
the Ebola virus; or (4) any other area of research, development, or
commercialization drug or biologic candidate which is intended to address a rare
disease that (i) is the subject area of research, development, or
commercialization in which the Company or any subsidiary is engaged pursuant to
a program which is being materially funded by the Company, a strategic partner
of the Company, and/or a grant to the Company and (ii) as to which I
participated in or was familiar with the details of such research, development
or commercialization during my time of my employment with Company or regarding
which I possess Confidential Information. For purposes of the preceding
sentence, the determination of the scope of the Company’s business activities
shall be made as of the date of termination of my employment.


(ii)“Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business or
plans to do business.


5.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and any other form that may be required by the
Company) of all Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.


6.NO CONFLICTING OBLIGATION. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company, nor any other lawful obligation
I have to any third party. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.


7.RETURN OF COMPANY MATERIALS. When I leave the employ of the Company, or
earlier if requested by the Company, I will deliver to the Company any and all
drawings, notes, memoranda, specifications, devices, formulas, documents,
materials, and tangible or intangible property of the Company together with all
copies thereof, and any other material containing or embodying any Company
Inventions, Third Party Information or Proprietary Information of the Company
without retaining any reproductions or embodiments thereof in whole or in part
and in any medium. By way of example, such items include but are not limited to:
Company files, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, information regarding potential business
development partners, research and development information, sales and marketing
information, operational and





--------------------------------------------------------------------------------

Exhibit 10.2


personnel information, code, software, databases, computer-recorded information,
and tangible property and equipment (including, but not limited to, computers,
data storage devices, facsimile machines, mobile telephones, servers, credit
cards, entry cards, identification badges and keys). In addition, if I have used
any personal computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company information, including but not limited to,
Confidential Information, I agree to provide Company with a computer-useable
copy of all such Confidential Information and then permanently delete and
expunge such Confidential Information from those systems; and I agree to provide
Company access to my system as reasonably requested to verify that the necessary
copying and/or deletion is completed. I further agree that any property situated
on the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice.


8.
LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.



9.NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery or express delivery service (e.g., FedEx) to the appropriate address;
upon delivery via facsimile; or if sent by certified or registered mail, three
days after the date of mailing.


10.NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


11.
GENERAL PROVISIONS.



11.1    Governing Law; Consent to Personal Jurisdiction and Exclusive Forum.
This Agreement will be governed by and construed according to the laws of the
State of Texas as such laws are applied to agreements entered into and to be
performed entirely within Texas between Texas residents. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Texas and constitutes the minimum contacts necessary to make me subject
to the personal jurisdiction of the federal courts located in the State of
Texas, and the state courts located in the County of Travis, Texas, for any
lawsuit filed against me by Company arising from or related to this Agreement. I
agree and acknowledge that any controversy arising out of or relating to this
Agreement or the breach thereof, or any claim or action to enforce this
Agreement or portion thereof, or any controversy or claim requiring
interpretation of this Agreement must be brought in a forum located within the
State of Texas. No such action may be brought in any forum outside the State of
Texas. Any action brought in contravention of this paragraph by one party is
subject to dismissal at any time and at any stage of the proceedings by the
other, and no action taken by the other in defending, counter claiming or
appealing shall be construed as a waiver of this right to immediate dismissal. A
party bringing an action in contravention of this paragraph shall be liable to
the other party for the costs, expenses and attorney’s fees incurred in
successfully dismissing the action or successfully transferring the action to
the federal courts located in the State of Texas, or the state courts located in
the County of Travis, Texas.


11.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement; this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein; and such provision shall be deemed modified and enforceable,
insofar as possible consistent with its original intent. By way of example, if,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.


11.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. My obligations under





--------------------------------------------------------------------------------

Exhibit 10.2


this Agreement are not assignable to any party.


11.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


11.5    Employment. I agree and understand that my employment is at-will which
means I or the Company each have the right to terminate my employment, with or
without advanced notice and with or without cause. I further agree and
understand that nothing in this Agreement shall confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate my employment at any time,
with or without cause.


11.6    Waiver. To be valid, any waiver by me or the Company of any breach of
this Agreement or right hereunder shall be specifically stated in writing, and
shall not be a waiver of any preceding or succeeding breach unless so
specifically stated. No waiver of any right under this Agreement and applicable
law shall be construed as a waiver of any other right. Neither party shall be
required to give notice to enforce strict adherence to all terms of this
Agreement.


11.7    Entire Agreement. The obligations pursuant to this Agreement shall apply
to any time during which I was previously, or am in the future, employed or
engaged as a consultant by the Company, if no other agreement governs the
subject matter thereof. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior communications and representations with respect
to such subject matter. No modification of or amendment to this Agreement will
be effective unless in writing and signed by the party to be charged. Any
subsequent changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.2




EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT ACKNOWLEDGEMENT FORM
I acknowledge that I have been given a copy of the Employee Proprietary
Information and Inventions Agreement, that I have read it, and that I understand
its terms and procedures. Furthermore, I agree to abide by it and understand
that if Lumos Pharma determines my conduct warrants it, I may be subject to
discipline for breaches hereof, up to and including the immediate termination of
my employment.




John C. McKew
                    
Employee’s Name (Please Print)




/s/ John C. McKew
                    
Employee’s Signature




4/1/2020
                    
Date









--------------------------------------------------------------------------------

Exhibit 10.2




EXHIBIT B


RELEASE


[To be signed on or within twenty-one (21) days after the Separation Date]


My employment with Lumos Pharma Inc. (the “Company”) ended in all capacities on
(the “Separation Date”). I hereby confirm that I have been paid all compensation
owed to me by the Company for all hours worked; I have received all the leave
and leave benefits and protections for which I was eligible, pursuant to the
Company’s policies, applicable law, or otherwise; and I have not suffered any
on-the-job injury or illness for which I have not already filed a workers’
compensation claim.


If I choose to enter into this Release and allow it to become effective by its
terms, the Company will provide me with certain severance benefits pursuant to
the terms of the Employment Agreement between me and the Company dated 27 March,
2020 (the “Agreement”). I understand that I am not entitled to such severance
benefits unless I return this fully-executed Release to the Company within
twenty-one (21) days after the Separation Date, and allow this Release to become
fully effective and non-revocable by its terms. (Capitalized terms used but not
defined in this Release shall have the meaning ascribed to them in the
Agreement.)


In exchange for the severance benefits to which I would not otherwise be
entitled, I hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, arising from or in any way
related to events, acts, conduct, or omissions occurring prior to or at the time
that I sign this Release, including but not limited to claims arising from or in
any way related to my employment with the Company or the termination of that
employment (collectively, the “Released Claims”). By way of example, the
Released claims include, but are not limited to: (1) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(2) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (3) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (4) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and Iowa state law.


Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any claims for breach of the Agreement
arising after the date on which I sign this Release; (2) claims for
reimbursement of properly incurred business expenses prior to and through the
Separation Date which are submitted to the Company for reimbursement within
thirty (30) days after the Separation Date; (3) all rights I have in respect of
the Equity Awards; (4) all claims for or rights to indemnification pursuant to
the articles of incorporation and bylaws of the Company, any indemnification
agreement to which I am a party, or under applicable law; and (5) all claims
which cannot be waived as a matter of law. I understand that nothing in this
Release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any other government agency, except that I acknowledge and agree that
I am hereby waiving my right to any monetary benefits in connection with any
such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims that I have or might have
against any of the parties released above that are not included in the Released
Claims.





--------------------------------------------------------------------------------

Exhibit 10.2




[IF EXECUTIVE IS 40 YEARS OF AGE OR OLDER] I acknowledge that I am knowingly and
voluntarily waiving and releasing any rights I may have under the ADEA, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my waiver and release does not apply to any
rights or claims that may arise after the date I sign this Release; (b) I have
been advised that I have the right to consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so); (c) I
have been given twenty-one (21) days to consider this Release (although I may
choose voluntarily to sign it earlier); (d) I have seven (7) days following my
execution of this Release to revoke my acceptance of it (with such revocation to
be delivered in writing to the Company within the 7-day revocation period); and
(e) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign it, provided I do
not earlier revoke it (“Effective Date”).


I further agree: (a) not to disparage the Company or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (b) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceedings against the
Company, its affiliates, officers, directors, employees or agents; and (c) to
reasonably cooperate with the Company by voluntarily (without legal compulsion)
providing accurate and complete information, in connection with the Company’s
actual or contemplated defense, prosecution or investigation of any claims or
demands by or against third parties, or other matters, arising from events,
acts, or omissions that occurred during my employment with the Company. I hereby
certify that I have returned, without retaining any reproductions (in whole or
in part), all information, materials and other property of the Company,
including but not limited to any such information, materials or property
contained on any personally-owned electronic or other storage device (such as
computer, cellular phone, PDA, tablet or the like).


This Release, together with the Agreement (including all Exhibits and documents
incorporated therein by reference), constitutes the complete, final and
exclusive embodiment of the entire agreement between me and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
in the Release or the Agreement, and it entirely supersedes any other such
promises, warranties or representations, whether oral or written.




Reviewed, Understood and Agreed:




By: .                 Date: .











